5 A.3d 683 (2010)
416 Md. 73
MONTGOMERY COUNTY VOLUNTEER RESCUE ASSOCIATION and Eric N. Bernard
v.
MONTGOMERY COUNTY BOARD OF ELECTIONS and Montgomery County, Maryland.
No. 86 September Term 2010.
Court of Appeals of Maryland.
September 29, 2010.
John T. Bentivoglio (Mitchell S. Ettinger, Amy Sarbrin, Teresa A. Alutto-Schmidt, and Emily C. Helms Williams of Skadden, Arps, Slate, Meagher & Flom LLO of Washington, D.C.), for appellants.
Kevin Karpinski (Victoria M. Shearer of Karpinski, Colaresi & Karp, P.A. of Baltimore, MD; Edward B. Lattner, Chief, Division of Human Resources and Appeals, and Marc P. Hansen, Acting County Atty., of Rockville, MD), for appellees.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS, BARBERA, JJ.
PER CURIAM ORDER.
For reasons to be stated later in an opinion to be filed it is this 29th day of September, 2010,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,[*] that the judgment of the Circuit Court for Montgomery County be, and it is hereby, reversed, and the matter remanded to the Circuit Court with directions to enter judgment in favor of Appellants and an order that a referendum on the validity of Montgomery County Council Bill No. 13-10 be placed on the ballot at the General Election to be held on November 2, 2010. Costs to be paid by the Appellees. Mandate to issue forthwith.
HARRELL and BATTAGLIA, JJ., dissent.
NOTES
[*]  Judges Harrell and Battaglia would affirm the judgment of the Circuit Court.